Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about November 15, 2001, which denied plaintiffs’ motion to vacate their default in proceeding to trial, unanimously affirmed, with costs.
Supreme Court properly denied plaintiffs’ motion to vacate their default. Plaintiffs failed to offer a reasonable excuse for failing to appear in court on the day set for trial (22 NYCRR 202.27; CPLR 5015 [a] [1]). Whatever error may have caused *214plaintiffs to be unprepared to proceed to trial, they were aware of the trial date which the court set three days before when it specifically denied their request for a longer adjournment. In these circumstances, plaintiffs will not be heard to urge their own unpreparedness as an excuse for deliberately absenting themselves on the court-ordered trial date. Concur — Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.